Citation Nr: 9920382	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1977 to 
March 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current back disabilities, including arthritis, 
and inservice disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant stated at a May 1998 RO hearing that he 
experienced back pain during military service as a result of 
parachute jumps he made as a Ranger.  He contends that the 
back pain in service was the initial manifestation of his 
current back problems, including arthritis in the sacroiliac 
joints.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  The first element required 
to show a well-grounded claim is met because the medical 
evidence shows that an October 1996 CT scan of the lumbar 
spine revealed degenerative changes in the left sacroiliac 
joints and minimal lumbar spondylosis, and that a May 1998 
electromyographic study revealed left L5-S1 radiculopathy.  
The Board also finds that the second element of Caluza has 
been satisfied because the appellant testified at his May 
1998 RO hearing that he complained of back pain in service, a 
fact that is borne out by the service medical records.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current back disability, including arthritis, and any injury 
or disease in service.  There is no medical evidence 
establishing a link of the appellant's back disability to his 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Degenerative arthritis was initially shown in the 
appellant's back many years after service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his back problems, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding an etiological relationship of his back disability 
to service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that demonstrates that his claim for service 
connection for a back disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
January 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  


ORDER

The claim for service connection for a back disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

